HARRISON L. WINTER, Chief Judge,
dissenting:
I agree with the majority that First National Maintenance Corp. v. NLRB, 452 U.S. 666, 101 S.Ct. 2573, 69 L.Ed.2d 318 (1981), is the controlling authority which governs our decision of this ease. Regrettably, however, we read First National to apply differently. I read the Supreme Court’s interpretation in First National of *233an employer’s duties to bargain to impasse under Section 8 of the National Labor Relations Act (NLRA), 61 Stat. 141, as amended, 29 U.S.C. § 158, to mandate enforcement of the Board’s order here. The NLRB’s finding that Arrow closed its Hudson, Massachusetts, facility due to labor costs, deciding to relocate just days after striking Union workers voted to reject Arrow’s contract offer, is supported by substantial evidence in the record and therefore should not be disturbed. It follows that, under First National, Arrow was required to bargain to impasse before relocating work from its unionized, strike-besieged Hudson plant to its non-union Spar-tanburg, South Carolina plant.
I respectfully dissent from the majority’s denial of the Board’s cross-petition for enforcement of its order and its grant of the petition to set the Board’s order aside.
I.
Union workers at the Hudson plant went on strike on December 1,1980. The parties held fruitless bargaining sessions, and on March 2, 1981, Hudson employees voted to reject Arrow’s contract offer. An Arrow negotiator then sent the Union a telegram withdrawing all contract proposals and requesting a meeting, noting that it “now has under consideration a decision whether or not to continue operations at its Hudson, MA facility.” Union and management representatives met on March 23, 1981, and the Board, i.e., the NLRB panel,1 found that at that meeting, the Union presented a proposal which contained substantial concessions and did not suggest that the proposal was a final offer. Management counsel and spokesman Scott P. Watson did not reject the proposal. The Board found that he simply asked twice if the proposal was the only response to Arrow’s telegram, and upon the Union’s affirmative response, he stated that he would contact the Union “in a couple of days.” The Board further found that “Watson did not comment about the adequacy of the Union’s proposals, nor did he indicate at any time during this meeting what cost concessions might be needed to avoid closing the Hudson plant.” 284 NLRB No. 57, slip op. at 4 (1987).
On March 25, the Arrow board of directors met and decided to close the Hudson plant and relocate the work permanently at its Spartanburg plant. Arrow did not grant the Union’s immediate request for bargaining over the decision to relocate. The Administrative Law Judge found that “[t]he sole supervening event [between Arrow’s active participation in negotiations and its decision to close the plant] was employee rejection of the last [contract] offer,” A. Vol. 1, 30, and the Board agreed that, under the circumstances, the recent history of the management-labor dispute caused Arrow to close the Hudson plant. It found that the closing of the Hudson plant and relocation to Spartanburg “turned upon labor costs and did not involve the scope, direction, or nature of the Respondent’s business.” 284 NLRB No. 57, slip op. at 8.
The Board found, consistent with the parties’ stipulations, that the predominant and critical cause of Arrow’s decision was production costs, including escalating labor costs.2 The Board first found the decision to close the plant was based on
*234declining sales and escalating production costs. Production costs referred mainly to labor costs, especially the cost of health insurance, which was more expensive at the Hudson plant than at the Spartanburg plant.
284 NLRB No. 57, slip op. at 5. The Board further found: “Although the northeast market was declining, the major reason for the Hudson plant’s losses was escalating labor costs,” id. at 6 (emphasis added). This comports with the stipulations and the Board’s ultimate finding that the decision to close the Hudson facility turned upon labor costs and not the “scope, direction, or nature” of Arrow’s business, see id. at 8.
The majority expresses uncertainty over whether Arrow’s decision was motivated in whole or in part by a desire to transfer equipment to a new plant Arrow was opening in Santa Maria, California. Supra at 224. I find no basis in the record to depart from the Board’s detailed finding that the Santa Maria situation did not affect Arrow’s decision. The minutes of Arrow’s March 25 board meeting unequivocally state: “the California situation is not relevant to the decision regarding Hudson,” A. Yol. Ill, 7, and, as the Board found, the Arrow board of directors made no final decision on where to transfer the Hudson equipment at the March 25 meeting. See 284 NLRB No. 57, slip op. at 5. The Board’s finding that the decision was not based upon the Santa Maria situation is thus supported by substantial evidence and entitled to deference. I therefore would accept the following Board finding:
we reject the contention of a linkage between the Hudson shutdown and the opening of the Santa Maria plant. The record does not support this assertion. The Respondent had made a commitment to open the Santa Maria facility long before it had decided to close the Hudson plant, and there is no evidence to indicate that the continuation of the Santa Maria project was in any way contingent on a decision to close the Hudson plant. The Santa Maria plant merely replaced the Respondent’s Vernon, California facility. In fact, the minutes of the 25 March board of directors’ meeting reflect a concern only that the Hudson plant closing not have an adverse effect on the startup costs of the new plant.
284 NLRB No. 57, slip op. at 7. See Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951) (Board’s findings must be accepted as conclusive on judicial review if supported by substantial evidence on the record as a whole).
Similarly, the majority notes that the Hudson plant had been losing money for some time. The Board found that the plant had been losing money since 1977, and was losing more money in 1981 because of the strike. 284 NLRB No. 57, slip op. at 6. The Board acknowledged this fact and weighed it along with four other circumstances surrounding the Hudson relocation, id. at 6-7, including the fact that the issue of closing and transfer was raised by Arrow
in direct response to the Union’s rejection of its contract proposal on March 2. Under these circumstances, we find that the Respondent’s decision to close the Hudson plant and to transfer work permanently to the Spartanburg facility was a direct consequence of this frustration with the lack of progress in resolving economic issues, particularly health insurance costs, in contract negotiations with the Union.
284 NLRB No. 57, slip op. at 7.
While the majority states: “Beginning in 1978, Arrow management considered closing the Hudson plant in order to increase Arrow’s profitability,” supra at 224, the record provides a basis for insight into why Arrow’s annual losses had not, prior to the strike, been the occasion for serious discus*235sion concerning closing the plant. An Arrow employee, Executive Vice President Ledbetter, had mentioned the possibility of closing Hudson quite informally, but testified in proceedings before the AU that he never formally discussed the possibility with the Arrow President Holtzwasser until after March 2, 1981, the day Union employees rejected Arrow’s contract offer:
Q: Prior to March of ’81, you and Mr. Holtzlosher [Holtzwasser] had discussed the possibility of closing the Hudson plant. Isn’t that correct?
A: We discussed the consideration for closing.
Q: And, when would you say you started those discussions? When would you say that they began?
A: After March 2nd.
Q: March 2, 1981?
A: Yes.
Q: And, not before. Never had you discussed that topic?
A: No formal discussions.
Q: Well, did you discuss it with Mr. Holtzlosher at all, formally or informally?
A: Maybe it did come up in an offhand remark of some sort, but no discussion. JUDGE HARMATZ: That is March 2, 1981.
A: Right. Yes sir.
Q: But, I’m talking prior to March 2, 1981, did you and Mr. Holtzlosher ever discuss the possibility of closing the Hudson plant?
A: I don’t recall, other than what I’ve just answered.
Q: Let me see if I can refresh your recollection.
A. Vol. II, 58-59. The questioning later continued as follows:
Q: And, does that refresh your recollection as to when you first began discussing the possibility of closing Hudson with Mr. Holtzwasser?
A: My answer was from time to time. Q: Okay. Going back to how far was my question.
A: The question was ’79, and I said, “Possibly.” The question was ’80, and I said, “Possibly.”
Q: So, what you are saying that these discussions with Mr. Holtzwasser possibly, about closing the Hudson plant, possibly would have started back in 1979?
A: There were still no formal discussions at any time.
Q: You were a member of the Board of Directors?
A: That’s right.
Q: And he was a member of the Board of Directors, right?
A: Yes.
Q: And, you were Executive Vice President and he was the President, right?
A: Yes.
Q: And, you discussed, right?
A: Still no formal discussion.
Id. at 59-60.3
There was thus substantial evidence to support the Board’s finding that Arrow’s decision to relocate turned specifically on labor costs, see Universal Camera, supra, and it strains credulity to suggest that Arrow’s decision, coming as it did after active participation in contract negotiations up until the March 2 vote, turned on other considerations.4
*236The Board found that Arrow failed to bargain to impasse after the Union offered substantial concessions at the March 23 meeting, and instead, two days later, decided to relocate. The majority states that it is “persuaded that the contract bargaining prior to the decision to close the Hudson plant had little relevance to the decision-bargaining question,” and that “Arrow’s obligations to bargain about the contract were satisfied, and its proposals withdrawn, before the question of closure arose.” Supra at 231. The majority suggests:
The Board here also found that contract negotiations were at impasse prior to Arrow’s decision to consider shutting the plant. See 284 NLRB No. 57, slip op. at 9 (1987). We are not faced here with the “abrogation of ongoing negotiations” over the contract. [First National,] 452 U.S. at 688 [101 S.Ct. at 2585-86].

Id.

To my mind, the Board’s decision may not be thus characterized. While the Board found that negotiations may have been at an impasse prior to March 23, it also found that the Union’s substantial concession in the March 23 meeting revived contract negotiations. At the time Arrow decided to close the plant, the Board did indeed find an abrogation of ongoing contract negotiations:
we find that the parties had not yet reached impasse. Although bargaining was apparently [at] an impasse prior to 9 March, the Respondent’s interjection of the possibility of closing of the Hudson plant produced substantial bargaining concessions by the Union. The Respondent demonstrated a lack of complete candor in subsequent discussion. Only one negotiating session was held concerning the possibility of closing the Hudson plant. This possibility, with resultant job loss, was of paramount importance to employees and warranted a sufficient opportunity to discuss the various options available and the economic considerations involved. No such discussion occurred. In response to the Respondent’s statement that it was considering closing the Hudson plant, the Union on 23 March substantially modified its proposal to the Respondent on wages, benefits, and health insurance.... In sum, just as the Union had made substantial concessions in an attempt to meet the Respondent’s concerns about labor costs and to break the bargaining deadlock which had provoked the Respondent to consider closing the Hudson plant, the Respondent peremptorily foreclosed further negotiations prior to impasse.
See 284 NLRB No. 57, slip op. at 9-10. Had the Board found that Arrow and the Union were at an impasse when Arrow decided to relocate work from its strike-besieged, unionized Massachusetts plant to the South Carolina plant, Arrow would have met its obligations under Section 8 of the NLRA, and we would have no case. But the Board found otherwise, and I think that its finding is amply supported by the record.
Overall, I am persuaded that the NLRB’s findings are supported by substantial evidence, and I thus accept them as the base for a review of the Board’s legal conclusions. Specifically I accept as binding the findings that Arrow’s decision to close its strike-besieged Hudson plant and permanently transfer work to its Spartanburg plant was made because of labor costs, “did not involve the scope, direction, or nature” of its business, see 284 NLRB No. 57, slip op. at 8, and was made two days after a substantial concession by the Union without first bargaining to impasse with the Union.
II.
A fundamental aim of the NLRA is to establish and maintain industrial peace, and the promotion of collective bargaining is central to this purpose “as a method of defusing and channeling conflict between labor and management.” First National, 452 U.S. at 674, 101 S.Ct. at 2578 (footnote omitted). Under Section 8(a) of the NLRA,
(a) It shall be an unfair labor practice for an employer—
* * * , * *
*237(5) to refuse to bargain collectively with the representatives of his employees....
29 U.S.C. § 158(a) (1982). Section 8 further provides:
(d) For purposes of this section, to bargain collectively is the performance of the mutual obligation of the employer and the representative of the employees to meet at reasonable times and confer in good faith with respect to wages, hours, and other terms and conditions of employment, or the negotiation of an agreement, or any question arising thereunder. ...
Section 8(d) of the NLRA, 29 U.S.C. § 158(d). Bargaining must be to impasse. See NLRB v. Katz, 369 U.S. 736, 741-43 & n. 7, 82 S.Ct. 1107, 1110 & n. 7, 8 L.Ed.2d 230 (1962).
Upon review of a Board order, we are to afford appropriate deference to the Board’s expertise in “applying the general provisions of the Act to the complexities of industrial life.” NLRB v. Erie Resistor Corp., 373 U.S. 221, 236, 83 S.Ct. 1139, 1150, 10 L.Ed.2d 308 (1963). If the Board’s resolution of conflicting claims represents a defensible construction of the statute, it is entitled to considerable deference, for “[t]he function of striking that balance to effectuate national labor policy is often a difficult and delicate responsibility, which the Congress committed primarily to the National Labor Relations Board, subject to limited judicial review.” NLRB v. Local 103, International Association of Iron Workers, 434 U.S. 335, 350, 98 S.Ct. 651, 660, 54 L.Ed.2d 586 (1978) (quoting NLRB v. Truck Drivers Local 419, 353 U.S. 87, 96, 77 S.Ct. 643, 647-48, 1 L.Ed.2d 676 (1957)).
In First National, the Supreme Court interpreted the scope of this mandatory duty to bargain. First National Maintenance Corporation (FNM) was engaged in the business of providing housekeeping and related services for commercial customers. FNM determined that its contract with a nursing home, Greenpark Care Center (Greenpark), was unprofitable. While FNM workers lost their jobs as a result of FNM’s decision to terminate its contract with Greenpark, the decision
had as its focus only the economic profitability of the contract with Greenpark, a concern under these facts wholly apart from the employment relationship. This decision, involving a change in the scope and direction of the enterprise, is akin to the decision whether to be in business at all....
452 U.S. at 677, 101 S.Ct. at 2580.
As the majority correctly recites, the Court divided management decisions into three groups — those, such as choice of advertising, product type, etc., where bargaining is not required; those, such as order of layoffs and recalls, production quotas, etc., where bargaining is mandatory; and those, like the decision in First National which have a direct impact on employment but involve a change in the scope and direction of the enterprise. As to the third category, the Court established a balancing test for determining whether bargaining was mandatory under Section 8:
[Bargaining over management decisions that have a substantial impact on the continued availability of employment should be required only if the benefit, for labor-management relations and the collective bargaining process, outweighs the burden placed on the conduct of business.
452 U.S. at 679, 101 S.Ct. at 2581. See NLRB v. Island Typographers, Inc., 705 F.2d 44, 50 n. 8 (2 Cir.1983) (plant’s decision to update technology fits within this third category of decisions, and is therefore ordinarily subject to the balancing test); Local 2179, United Steelworkers of America v. NLRB, 822 F.2d 559, 571 & n. 17 (5 Cir.1987) (exempted from balancing are decisions which are either clearly exempt or clearly subject to mandatory bargaining). The Court noted that on the facts before it, FNM’s decision was purely a management decision based on the size of the fee Green-park paid it and was therefore not amenable to resolution through the bargaining process. The Court provided guidance for applying its balancing test by reemphasizing such facts at the close of its opinion:
*238In order to illustrate the limits of our holding, we turn again to the specific facts of this case. First, we note that when petitioner decided to terminate its Greenpark contract, it had no intention to replace the discharged employees or to move that operation elsewhere. Petitioner’s sole purpose was to reduce its economic loss, and the union made no claim of antiunion animus. In addition, petitioner’s dispute with Greenpark was solely over the size of the management fee Greenpark was willing to pay. The union had no control or authority over that fee. The most the union could have offered would have been advice and concessions that Greenpark, the third party upon whom rested the success or failure of the contract, had no duty even to consider. These facts in particular distinguish this case from the subcontracting issue presented in Fibreboard. Further, the union was not selected as the bargaining representative or certified until well after petitioner’s economic difficulties at Greenpark had begun. We thus are not faced with an employer’s abrogation of ongoing negotiations or an existing bargaining agreement. Finally, while petitioner’s business enterprise did not involve the investment of large amounts of capital in single locations, we do not believe that the absence of “significant investment or withdrawal of capital,” General Motors Corp., GMC Truck & Coach Div., 191 N.L.R.B., at 952, is crucial. The decision to halt work at this specific location represented a significant change in petitioner’s operations, a change not unlike opening a new line of business or going out of business entirety-
Id. at 687-88, 101 S.Ct. at 2585.
It is my view that Arrow’s decision falls into the category of management decisions to which the balancing test should be applied, and that, when applied, we should conclude that its decision was subject to mandatory bargaining. The instant case is distinguishable on each of the grounds the Supreme Court articulated as a reason for not requiring mandatory bargaining. Thus, for precisely the same reasons that FNM’s decision was not amenable to resolution through bargaining, Arrow’s decision to relocate was subject to Section 8’s mandatory bargaining provisions.
First, Arrow did intend to move work to Spartanburg, and thus this was a relocation and not a partial closing.5 Second, the Board found that Arrow was motivated by the employees’ rejection of its latest contract offer. Third, escalating production costs, particularly health insurance costs, was an area over which the Union had control. Fourth, Arrow was under a duty to consider concessions offered by the Union. Fifth, the Union was the bargaining representative and Arrow did terminate on*239going collective bargaining in the middle of a strike; and, as the Board found, Arrow’s relocation was not akin to opening a new line of business or going out of business entirely.6 As the Supreme Court reasoned:
Under § 8(a)(3) the Board may inquire into the motivations behind a partial closing. An employer may not simply shut down part of its business and mask its desire to weaken and circumvent the union by labeling its decision “purely economic.”
452 U.S. at 682, 101 S.Ct. at 2582.7
In Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 85 S.Ct. 398, 13 L.Ed. 2d 233 (1964), the Supreme Court concluded that the contracting out of work to an entire unit was a subject of mandatory bargaining. The Court reasoned:
[The employer] was induced to contract out the work by assurances from independent contractors that economies could be derived by reducing the work force, decreasing fringe benefits, and eliminating overtime payments. These have long been regarded as matters peculiarly suitable for resolution within the collective bargaining framework, and industrial experience demonstrates that collective negotiation has been highly successful in achieving peaceful accommodation of the conflicting interests. Yet, it is contended that when an employer can effect cost savings in these respects by contracting the work out, there is no need to attempt to achieve similar economies through negotiation with existing employees or to provide them with an opportunity to negotiate a mutually acceptable alternative. The short answer is that, although it is not possible to say whether a satisfactory solution could be reached, national labor policy is founded upon the congressional determination that the chances are good enough to warrant subjecting such issues to collective bargaining.
379 U.S. at 213-14, 85 S.Ct. at 404.8 The Supreme Court in First National stated that the Fibreboard Court implicitly engaged in this balancing analysis, 452 U.S. at 679, 101 S.Ct. at 2581. The reasoning in Fibreboard is applicable here. Arrow was not required to submit to the Union’s wish that it not relocate. But it was required to bargain to impasse and thus give the Union a fair opportunity to present sufficient concessions to change its mind and avoid the termination of Hudson employees’ jobs. See NLRB v. Westinghouse Broadcasting and Cable, Inc., 849 F.2d 15 (1 Cir.1988) (company’s unilateral decision to eliminate unit of news couriers and to subcontract their work was a mandatory subject of bargaining; by bargaining, Union could have affected the decision to eliminate the unit).
In NLRB v. Local 1199, National Union of Hospital and Health Care Employees, 824 F.2d 318 (4 Cir.1987), we applied the reasoning of First National in enforcing a Board order requiring mandatory bargaining of an employer’s decision to lay off six of its eighty-five employees. We said that because the employer’s decision
reflected more “a desire to reduce labor costs,” First National Maintenance, 452 U.S. at 680, 101 S.Ct. at 2581, than an exercise of entrepreneurial preroga*240tive or control, we agree with the Board that it was amenable to resolution through the collective bargaining process.
Id. at 322.
The majority cites other Court of Appeals decisions for the proposition that “economically motivated partial closing decisions are not subjects of bargaining.” Supra at 227. As I read the cases cited by the majority, none suggests that “economic motivation” is a critical factor; almost everything an employer does will be economically motivated. Thus, I do not think that they support denial of enforcement of the Board’s order. In International Union, United Automobile, Aerospace, and Agricultural Implement Workers of America v. NLRB, 765 F.2d 175 (D.C.Cir.1985), at 181 n. 23, the District of Columbia Circuit said, in the course of concluding that an employer acted consistently with the collective bargaining contract and thus did not modify an agreement in violation of Section 8(d):
• The Board never reached the issue [of] whether relocation is a mandatory subject of bargaining. Neither must we decide that issue. Even assuming arguen-do, as we do here, that it is a mandatory subject, we find no violation of the duty to bargain or of section 8(d) [citing, inter alia, First National].
In NLRB v. Island Typographers, Inc., 705 F.2d 44 (2 Cir.1983), at 50 n. 8, the Second Circuit concluded that a decision to update a plant’s technology was within the class of decisions subject to the First National balancing test, but that there was no need to apply the test in light of its conclusion that the union had waived its right to bargain over the decision. In Vitek Electronics, Inc. v. NLRB, 763 F.2d 561 (3 Cir.1985), at 565 n. 5, the Third Circuit did not discuss relocations but merely cited First National for the proposition: “The Supreme Court has since held that an employer need not bargain over the decision to close a plant” [emphasis in original].
Similarly, the other Court of Appeals decisions cited by the majority contain unobjectionable propositions which do not support the result it reaches. See Serrano v. Jones & Laughlin Steel Co., 790 F.2d 1279, 1286-87 (6 Cir.1986) (citing First National for the conclusion that the employer could decide to close the plant but had a duty to bargain in good faith over the effects of the decision); Mason v. Continental Group, Inc., 763 F.2d 1219, 1224 (11 Cir.1985) (“First National Maintenance holds that the employer’s decision to close down a plant is not one of the ‘terms and conditions of employment’ under section 8(d)”), cert. denied, 474 U.S. 1087, 106 S.Ct. 863, 88 L.Ed.2d 902 (1986).
In Local 2179, United Steelworkers of America v. NLRB, 822 F.2d 559 (5 Cir.1987), the Fifth Circuit simply stated at the cited location that in First National, “the Supreme Court ruled that a particular management decision of this type — a partial business closing for purely economic reasons — was not subject to mandatory bargaining.” Id. at 567. In fact, the Fifth Circuit’s decision in Local 2179 contains an excellent and thorough discussion of the various Supreme Court and NLRB precedents defining the scope of mandatory bargaining, see generally id. at 569-76. After extensive consideration, the Fifth Circuit expressly rejected an argument that First National creates a per se rule in favor of mandatory bargaining on relocations, id. at 576, while also noting that “it is by no means entirely clear that First National Maintenance adopted a per se rule for all partial closings,” id. The Fifth Circuit reasoned that the Supreme Court wished to adopt a more fact-specific methodology in disclaiming “dictation of any particular results” beyond the precise question before it: “economically motivated partial closings, or at least those not turning on labor costs....” Id. at 577-,
As applied to the facts of this case, I believe First National and Fibreboard, as well as our decision in Local 1199, clearly support the NLRB’s decision.9 When a *241relocation is effected because of labor costs, the relocation must be preceded by genuine bona fide bargaining pursuant to the NLRA to bring labor costs to a level acceptable to management.
III.
Because I agree with the Board that Arrow’s conduct constituted an unfair labor practice under Section 8 of the NLRA, I must reach Arrow’s second challenge to the Board’s order.
The Board did not order that Arrow accept the Union’s concessions, but only that it bargain to impasse, requiring Arrow to respond to Union proposals and provide the Union the opportunity to make even more substantial concessions. It ordered back pay net of interim wages received by former Hudson plant employees after the facility was closed. Arrow contends that the Board abused its discretion in fashioning this remedy. Arrow argues that the Board’s back pay order improperly punishes Arrow for the Board’s “own substantial delay of nearly five years” before ruling on the AU’s findings, and that the Board’s order that Arrow bargain over closing the Hudson plant is unrealistic and unduly burdensome, coming as it does so many years after the Hudson facility was closed.
The Board has broad discretion in fashioning remedies for unfair labor practices.
Section 10(e) of the Act empowers the Board to remedy the effect of unfair labor practices by “such affirmative action including reinstatement of employees with or without back pay, as will effectuate the policies of this Act.” 29 U.S.C. § 160(c). The Board has “primary responsibility and broad discretion to devise remedies that effectuate the policies of the Act, subject only to limited judicial review.” Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 898-99, 104 S.Ct. 2803, 2812, 81 L.Ed.2d 732 (1984). Courts may not lightly substitute their own judgment on “how best to undo the effects of unfair labor practices.” Id. at 899, 104 S.Ct. at 2812.
NLRB v. Local 1199, 824 F.2d at 323.
The Board’s ordered remedy is not unduly burdensome. Arrow is not required to reopen the plant, but only, upon the Union’s request within 10 days of the Board’s order, to bargain until a bona fide impasse is reached or the Union fails to bargain in good faith. If negotiations reach an impasse fairly quickly, Arrow will not incur substantial additional liability for back pay under the order’s terms. In requiring Arrow belatedly to comply with its responsibilities under Section 8 of the NLRA, the Board did not impose an unduly burdensome obligation amounting to an abuse of its broad discretion in fashioning remedies.
Although the extensive delay in proceedings is unfortunate, it should not affect the legal outcome of this case. I would enforce the NLRB’s order, including its remedial back pay provision, for “the Board is not required to place the consequences of its own delay, even if inordinate, upon wronged employees to the benefit of wrongdoing employers.” NLRB v. J.H. Rutter-Rex Manufacturing Co., 396 U.S. 258, 265, 90 S.Ct. 417, 421, 24 L.Ed.2d 405 (1969) (citations omitted).
IV.
In sum, if the majority is correct in stating that the Hudson closing did not turn largely on labor costs, and was simply an exercise of managerial discretion to close a plant based upon long-range considerations not amenable to resolution through collective-bargaining, then it should follow upon application of First National that the NLRB’s cross-appeal for enforcement of its order should be denied. But that is not this case. I am unpersuaded by the majority’s discussion of why Arrow management closed the Hudson plant. I believe that the Board’s findings, particularly its finding that the decision to close Hudson turned on *242labor costs, and not the scope, nature, and direction of Arrow’s business, are clearly-supported by substantial evidence on the record as a whole. I would therefore conclude, consistent with the Board’s ruling under First National, as well as Fibre-board and our decision in NLRB v. Local 1199, that Arrow committed an unfair labor practice in failing to bargain to impasse concerning a relocation decision which turned on labor costs. Furthermore, I do not believe the NLRB abused its discretion in fashioning a remedy. Accordingly, I would grant the Board’s cross-petition for enforcement and deny Arrow’s petition to review and set aside the order.

. The NLRB delegated its authority to review the ALJ’s decision to a three-member panel.


. At the March 23 meeting, the Union offered concessions, which the Board found to be substantial, concerning health insurance costs. The Union’s new proposal also called for a wage increase in accord with the Company’s last wage proposal and withdrew a request for additional "personal holidays.” It also contained other concessions. The Board found that the Union’s proposal left the parties in disagreement, compared with Arrow’s latest contract offer, concerning increases in pension benefits; accident and sickness benefits; the elimination of the deductible from a certain health insurance plan, should the plan be selected; and the Company’s proposal that employees pay all of an interim increase in health insurance premiums.
The parties' stipulations read in part:
23. The decision to close the Hudson plant was based on economic considerations including a decrease in profits at that plant which was the result of a decline in sales volume coupled with escalating production costs.
24. The escalating production costs referred to in paragraph 23 included labor costs, especially the cost of health insurance. The cost of employee health insurance was less at the *234Spartanburg and Morrilton plants than it was at the Hudson plant.
A. Vol. Ill, 3.
The Board did not make an express finding on whether anti-union animus motivated the relocation decision. It did find that shortly after Arrow’s contract offer had been rejected by the workers and "just as the Union had made substantial concessions,” Arrow "peremptorily foreclosed further negotiations.” 284 NLRB No. 57, slip op. at 10.


. Upon cross-examination, the witness offered the reasons for the reluctance to consider closing, despite repeated annual losses:
Well, Arrow Automotive Industries started in Massachusetts, by the Holtzwasser family. That’s Mr. Harry Holtzwasser’s father.
I was hesitant to go to Mr. Holtzwasser and tell him that we should close up the family business in the location in which it was founded, because there was a certain amount of sentimental — I’m sure — family ties, in having Arrow in Massachusetts. So, you are just reluctant to tell your boss, that he should close up the place.
Id. at 63-64.


. Even Arrow all but conceded that the decision to close the Hudson facility was based upon labor costs and was a subject potentially amenable to resolution through bargaining when Arrow product director Robert Holtzwasser testified that Arrow management evaluated the Union’s March 23 offer as insufficient: "They thought it was far short of what was required to keep the plant operating.” A. Vol. II, 275.


. The majority states that the label for Arrow’s action, be it "partial closing" or “relocation,” is not of legal significance. I think otherwise. The fact that Arrow’s actions are properly termed a relocation, not a closing, is a basis upon which the Supreme Court expressly limited its holding in First National, suggesting that relocations would raise a more difficult issue. The Supreme Court's observation and limitation of its holding on the basis that FNM had no intention of moving its operation elsewhere echoes the Supreme Court’s earlier limitation of its holding to the partial closing context:
In this opinion we of course intimate no view as to other types of management decisions, such as plant relocations, sales, other kinds of subcontracting, automation, etc., which are to be considered on their particular facts. See, e.g., International Ladies’ Garment Workers Union v. NLRB, 150 U.S.App.D.C. 71, 463 F.2d 907 (1972) (plant relocation predominantly due to labor costs).... 452 U.S. at 686 n. 22, 101 S.Ct. at 2584 n. 22. While I agree with the majority that First National properly governs our approach to this case, there is clear and repeated evidence that the Supreme Court was cognizant that its methodology, when applied to different facts, would yield different results.
The majority also suggests in the alternative that Arrow’s decision amounted to a partial closing, and not a relocation, because the decision decreased the number of plants and altered the geographic focus of Arrow’s business. I am not persuaded that a management decision that effects this type of consolidation is not properly termed a relocation. The majority’s attempt to limit the term "relocation” to situations where a new plant is opened is contrary to common usage, and it cannot circumvent the underlying reality of labor-management relations: the Hudson workers lost their jobs and the non-union Spartanburg facility undertook to do the work the Hudson workers had theretofore performed.


. The majority emphasizes the magnitude of the relocation decision as a basis to exempt it from mandatory bargaining. There are many decisions management can make which have broad, dramatic repercussions, but which are nonetheless subject to mandatory bargaining. The Supreme Court’s reasoning in First National is clearly founded on the kind of decision FNM made, a partial closing involving an area of entrepreneurial control over which the union did not properly have direct input, and was not founded on the impact of FNM's decision.


. The Court also stated that unions have “direct protection against a partial closing decision that is motivated by an intent to harm a union.” Id.


.Justice Stewart, writing in concurrence, articulated an approach which is also fully consistent, I believe, with my position and that of the Supreme Court in First National:
If, as I think clear, the purpose of § 8(d) is to describe a limited area subject to the duty of collective bargaining, these management decisions which are fundamental to the basic direction of a corporate enterprise or which impinge only indirectly upon employment security should be excluded from that area.
Id. at 223.


. Thus there is no need to reach the issue of whether the NLRB correctly interpreted First National in Otis Elevator Corp., 269 NLRB 891 (1984) (Otis II). In Otis II, the Board stated that *241bargaining was mandatory when a closing "turned on labor costs.” The Fifth Circuit has characterized the Board’s decision as "a principled attempt to respond to the major themes of First National Maintenance and Fibreboard by a formula which avoids the rigidity of per se across-the-board characterizations....” Local 2179, 822 F.2d at 580.